DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-23 are pending.  Claims 1-3 were cancelled in a preliminary amendment.  Claims 4, 17, and 23 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, 11-13, 15-17, 19-21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1).
For claim 4, Groppa and Schmalstieg teach all the claimed subject matter.  Groppa discloses a method comprising: at a head-mounted device including an image sensor (see Fig. 4, HMD and camera 404) and one or more processors: capturing, via the image sensor, an image of a real environments (see [0033], image processor and 
However, Groppa fails to disclose modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image. Further, the examiner maintains that it was well known in the art as taught by Schmalstieg.  Schmalstieg teaches modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image (see Fig. 4, Live image 422 is equivalent to a real environment, reconstruction 415 which is obtained from a model of the real environment, is equivalent to keying mask, and synthetic image 432, is equivalent to modifying content, to be combined with live image 422 based on reconstruction 415, see also Fig. 3, the image correction of 465 in Fig. 4 is described in Fig. 3, in which optical and color correction may occur, and see further Fig. 5 describing combining live and synthetic images using two mask regions).  Therefore, it would have 
For claim 6, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses the head-mounted device includes a communications interface and obtaining the content includes receiving the content via the communications interface (see [0035], receiving video input signals via various sources, see also Fig. 5 receiving video input 502).  
For claim 7, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6.  Groppa discloses the image of the real environment is not transmitted via the communications interface (see [0017], only selectively bringing in real-world objects into the virtual environment).
For claim 8, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6.  Groppa discloses neither the image of the real environment nor the display image is received via the communications interface (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).  
For claim 9, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses the head-mounted device includes one or more positional tracking sensors generating positional tracking data, wherein the content is  
For claim 11, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses before detecting the first portion of the image of the real environment within the color range, performing, using the one or more processors, image processing of the image of the real environment (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114).  
For claim 12, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 11.  Groppa discloses the image processing includes at least one of debayering, chromatic aberration correction, or color format conversion (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).  
For claim 13, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses generating the keying mask corresponding to the second portion of the image of the real environment includes performing noise reduction of a preliminary mask corresponding to the first portion of the image of the real environment (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).  
For claim 15, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses generating the display image includes  
For claim 16, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4.  Groppa discloses generating the display image includes replacing the second portion of the image of the real environment with the content (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).  
For claim 17, Groppa and Schmalstieg teach all the claimed subject matter.  Claim 17 is met for the same reasons as claim 4.
For claim 19, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17.  Claim 19 is met for the same reasons as claim 6.
For claim 20, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 19.  Claim 20 is met for the same reasons as claim 7.
For claim 21, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17.  Claim 21 is met for the same reasons as claim 9.
For claim 23, Groppa and Schmalstieg teach all the claimed subject matter.  Claim 23 is met for the same reasons as claim 4.

Claims 5, 10, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. in view of Schmalstieg further in view of Ramaswamy et al. (US 9792491 B1).
For claim 5, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 4.  However, Groppa fails to disclose a latency between capturing the image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second.  Further, the examiner maintains that it was well known in the art as taught by Ramaswamy.  Ramaswamy teaches a latency between capturing the image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second (see col 15, line 37-43, the frame rate may be below a threshold frame rate).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of a frame rate threshold for the purpose of determining object position.
For claim 10, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 9.  However, Groppa fails to disclose the positional tracking sensors include one or more infrared sensors.  Further, the examiner maintains that it was well known in the art as taught by Ramaswamy.  Ramaswamy teaches the positional tracking sensors include one or more infrared sensors (see col 3, lines 27-31, the image capture element may include infrared).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of infrared detection for the purpose of capturing real images.
 Further, the examiner maintains that it was well known in the art as taught by Ramaswamy.  Ramaswamy teaches the noise reduction includes at least one of a morphological filter, blob removal, or edge smoothing (see col 7, lines 55-60, filtering may be applied to image data including edge-detection and smoothing).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of performing edge detect and smooth for the purpose of processing image data.
For claim 18, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 17.  Claim 18 is met for the same reasons as claim 5.
For claim 22, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 21.  Claim 22 is met for the same reasons as claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422